Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 3/25/2021 regarding previously issued Pat. No. 10,373,711 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nidhi Malla on 3/31/2021.
The application has been amended as follows: 

13. (Currently amended) At least one non-transitory computer-readable storage medium storing computer-executable instructions that, when executed, perform a method for use with a Clinical Document Improvement (CDI) system implemented via at least one processor and generating a clarification request for resolution by a clinician, the CDI system configured to communicate with a Computer-Assisted Coding (CAC) system that analyzes at least one medical document, generates one or more medical codes associated with the at least one medical document, and 
in response to generating, at the CDI system, a clarification request relating to the at least one medical document relating to a patient encounter between a patient and the clinician, the clarification request requesting that the clinician provide additional information regarding the at least one medical document;
transmitting, from the CDI system to the CAC system, a notification of the clarification request, for presentation to the medical coder via the user interface at the CAC system in association with the at least one medical document for which the clarification request was generated at the CDI system; and
after receiving, at the CDI system, a response of the clinician to the clarification request:
subsequent to transmitting the notification of the clarification request from the CDI system to the CAC system, transmitting, from the CDI system to the CAC system, the response of the clinician to the clarification request.

14. The at least one non-transitory computer-readable storage medium of claim 13, wherein the notification of the clarification request includes the notification and one or more documents pertaining to the clarification request.

15. The at least one non-transitory computer-readable storage medium of claim 13, wherein the method further comprises transmitting to the CAC system, from the CDI system, identification of the at least one medical document for which the clarification request was generated.

16. The at least one non-transitory computer-readable storage medium of claim 13, wherein the method further comprises transmitting to the CAC system, from the CDI system, identification of at least one medical billing code for which the clarification request was generated.

21. The at least one non-transitory computer-readable storage medium of claim 13, wherein transmitting a notification comprises transmitting the notification via an Application Programming Interface (API) of the CDI system.

22. The at least one non-transitory computer-readable storage medium of claim 21, wherein the method further comprises:
communicating documents representing clarification requests via the APL

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-25 are allowable over the closest prior art of record, i.e. Zasowski et al (US Patent Application Publication 2016/0012186) in view of Bacon et al (US Patent Application 2013/0080187), White (US Patent Application Publication 2014/0372147), Oon (US Patent Application Publication 2006/0136197), and Ferrao et al Clinical Coding Support Based on Structured Data Stored in Electronic Health Records.

claim 1, Zasowski discloses a Clinical Document Improvement (CDI) system that generates a clarification request for resolution by a clinician, the CDI system comprising:
at least one processor; and
at least one computer readable medium comprising processor-executable instructions, which when executed by the at least one processor, cause the at least one processor to perform a method comprising:
in response to generating the clarification request relating to at least one medical document relating to a patient encounter between a patient and the clinician, the clarification request requesting that the clinician provide additional information regarding the at least one medical document:
transmitting, from the CDI system to a Computer-Assisted Coding (CAC) system, a notification of the clarification request, for presentation to a medical coder via a user interface at the CAC system, wherein the CAC system generates one or more medical codes associated with the at least one medical document and presents, via the user interface, the one or more medical codes and the at least one medical document for which the one or more medical codes were generated to a medical coder; and 
after receiving, at the CDI system, a response of the clinician to the clarification request:
transmitting, from the CDI system to the CAC system, the response of the clinician to the clarification request.


Bacon further teaches presenting to a user at a CAC system, a notification of a clarification request in association with a medical document for which the request was generated at a CDI system.

However, the most relevant prior art of record does not teach or render obvious the combination of after receiving, at the CDI system, a response of the clinician to the clarification request: subsequent to transmitting the notification of the clarification request from the CDI system to the CAC system, transmitting, from the CDI system to the CAC system, the response of the clinician to the clarification request.

With respect to claim 5, Zasowski discloses a Computer-Assisted Coding (CAC) system that generates one or more medical codes associated with at least one medical document relating to a patient encounter between a patient and a clinician and presents, via a user interface, the one or more medical codes and the at least one medical document to a medical coder, the CAC system comprising:
at least one processor; and
at least one computer-readable medium comprising processor-executable instructions, which when executed by the at least one processor, cause the at least one processor to perform a method comprising:
receiving, at the CAC system from a Clinical Document Improvement (CDI) system, a notification of a clarification request generated at the CDI system for resolution by the clinician, the clarification request relating to the at least one medical document and requesting that the clinician provide additional information regarding the at least one medical document;
presenting, to the medical coder and via the user interface at the CAC system, the notification of the clarification request; and
receiving, at the CAC system from the CDI system, a response of the clinician to the clarification request.

Bacon further teaches presenting to a user at a CAC system, a notification of a clarification request in association with a medical document for which the request was generated at a CDI system.

However, the most relevant prior art of record does not teach or render obvious the combination of subsequent to receiving the notification of the clarification request at the CAC system from the CDI system, receiving, at the CAC system from the CDI system, a response of the clinician to the clarification request.

With respect to claim 13, Zasowski discloses at least one computer-readable storage medium storing computer-executable instructions that, when executed, perform a method for use with a Clinical Document Improvement (CDI) system implemented via at least one processor and generating a clarification request for resolution by a clinician, the CDI system configured to communicate with a Computer-Assisted Coding (CAC) system that analyzes at least one medical document, generates one or more medical codes associated with the at least one medical document, and presents, via a user interface, the one or more medical codes and the at least one medical document for which the one or more medical codes were generated to a medical coder, the method comprising: 
in response to generating, at the CDI system, a clarification request relating to the at least one medical document relating to a patient encounter between a patient and the clinician, the 
transmitting, from the CDI system to the CAC system, a notification of the clarification request, for presentation to the medical coder via the user interface at the CAC system; and
after receiving, at the CDI system, a response of the clinician to the clarification request:
transmitting, from the CDI system to the CAC system, the response of the clinician to the clarification request.

Bacon further teaches presenting to a user at a CAC system, a notification of a clarification request in association with a medical document for which the request was generated at a CDI system.

However, the most relevant prior art of record does not teach or render obvious the combination of after receiving, at the CDI system, a response of the clinician to the clarification request: subsequent to transmitting the notification of the clarification request from the CDI system to the CAC system, transmitting, from the CDI system to the CAC system, the response of the clinician to the clarification request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.